Title: To John Adams from John Quincy Adams, 22 April 1823
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir.
					Washington 22. April 1823.
				
				Mr De Bresson, a Secretary to the French Legation at this place, and his Lady who is a daughter of Mr Thompson the Secretary of the Navy, are going upon a Short visit to Boston; occasioned by the approaching departure of our old acquaintance and relative of Mr de Valnais.Mr de Bresson is desirous upon this occasion of paying his respects personally to you, and I take great pleasure in introducing him, and I hope his Lady to your acquaintance—Judging of the satisfaction which it will give you, from the esteem that I entertain for them, I could not discharge a more agreeable duty—Mr De Bresson who has been upwards of two years a member of the French Legation here, by the propriety of his Department has conceliated the friendship of all to whom he is known; and his Lady whom he has lately married, now does honour to the nuptial State, as she had before adorned the maiden condition.I am, Dear Sir, your faithful and dutiful Son.
				
				
					John Quincy Adams.
				
				
			